PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. D647,211
Issue Date: October 18, 2011
Application No. 29/385,043
Filed: February 08, 2011
For: VIAL

:
:
:	NOTICE
:
:

This is a Notice regarding the renewed request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed May 2, 2022 and supplemented on May 9, 2022.

There is no indication that the request is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of David B. Gornish appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a small entity has been removed.

A review of the record shows the Office charged the applicant’s credit card a fee deficiency payment totaling $1,470.00 on June 10, 2021 (920.00), December 13, 2021 (310.00), January 24, 2022 ($120.00) and on May 2, 2022 ($120.00) as authorized by the applicant. However, since the itemization is now proper with the correct deficiency owed of $1,220.00, the overpayment of $250.00 is unnecessary and has been credited back to the credit card.  

Inquiries related to this communication should be directed to Jamice Brantley at (571) 272-3814. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions